Citation Nr: 0931288	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-34 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to 
December 1983.  He also performed active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) at 
various dates prior to and after active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, denied the Veteran's 
August 2003 claim for service connection for residuals of a 
right foot injury.

In April 2008, the Veteran testified at a hearing in 
Washington, DC, before the undersigned Veterans Law Judge.

In June 2008 decision, the Board reopened the Veteran's claim 
for service connection for a back disorder and remanded the 
issues of service connection for a back disorder, right knee 
disorder and right foot disorder for additional development.  
The case has now been returned to the Board for further 
appellate consideration.

In a May 2009 rating decision, the RO granted the Veteran's 
claims for entitlement to service connection for lumbar spine 
herniated nucleus pulposus, status post-laminectomy; and 
entitlement to service connection for degenerative joint 
disease of the right knee.  Consequently, those issues are no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for entitlement to 
service connection for residuals of a right foot injury.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 
18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 
(1995).

In June 2008, the Board remanded this case for additional 
development.  Part two of that remand, at subsections V. and 
VI., directs that a VA physician examine the Veteran and 
diagnose any foot or feet disorders.  It further requires 
that, if any diagnosis is offered, the examiner provide an 
opinion as to whether it is at least as likely as not that 
the diagnosed disorder began during service, or is otherwise 
related to duty in any status, such as active military 
service, ACDUTRA, or inactive duty training.

The Veteran was provided with a VA examination of his feet by 
a physician in April 2009.  However, while the examiner 
provided a diagnosis of the Veteran's current condition, her 
etiological opinion merely recounted the fact that the 
Veteran's "flatfeet were diagnosed and treated in the 
service as well as the ingrown toenails."  The issue before 
the Board is service connection for a right foot disorder.  
While the Board appreciates the physician's attention to the 
Veteran's claims file, especially the notation of the dates 
of treatment in service, it requires the physician's medical 
opinion as to the etiology of the three foot conditions which 
she diagnosed, namely:  1) bilateral pes planus, 2) bilateral 
ingrown toenails, and 3) bilateral hallux valgus with 
metatarsus varus with early osteoarthritic (OA) changes at 
the metatarsophalangeal (MTP) joint of hallux.  That is, the 
Board seeks a medical opinion as to whether it is at least as 
likely as not that each of the diagnosed disorders was caused 
or aggravated by his time in service.  The requested 
etiological opinion may be added to the file as an addendum 
to the VA examiner's April 2009 examination report.  The 
Veteran need not be scheduled, or report, for another VA 
compensation and pension examination unless the VA examiner 
deems further examination necessary.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  In this case, the Veteran has 
the right to an etiological opinion by a VA physician.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner, if available, who examined the 
Veteran in April 2009 for an addendum 
regarding the etiology of any right foot 
disorder.  The VA physician, who examined 
the Veteran in April 2009, or another VA 
examiner, should opine on the etiology of 
the Veteran's diagnosed 1) bilateral pes 
planus, 2) bilateral ingrown toenails, and 
3) bilateral hallux valgus with metatarsus 
varus with early osteoarthritic (OA) 
changes at the metatarsophalangeal (MTP) 
joint of hallux.  The Board seeks a 
medical opinion as to whether it is at 
least as likely as not that each of these 
diagnosed disorders was caused or 
aggravated by his time in service.

2.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim 
for entitlement to service connection for 
residuals of a right foot injury.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

